Civil action in ejectment.
It appears from the record that on 3 January, 1925, L. E. Cockerham and wife conveyed the locus in quo to J. W. Brookshire and wife, Alma Brookshire.
Plaintiff and defendant both claim under J. W. Brookshire and wife, Alma Brookshire.
Plaintiff offered in evidence a connected paper chain of title from the common source and rested. *Page 798 
Defendant offered in evidence deed of trust from J. W. Brookshire and wife, Alma Brookshire, to Carolina Mortgage and Indemnity Company, foreclosure, etc.
The trial court held that on the record as presented, the defendant had shown the better title, and entered judgment of nonsuit. Plaintiff appeals.
While a directed verdict might have been the better procedure, the plaintiff has shown no harm from the form of the judgment entered.
Affirmed.